Citation Nr: 1613608	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  10-44 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a condition resulting in dizziness, coughing, and frequent colds.

4.  Entitlement to service connection for hiatal hernia, to include as secondary to service-connected migraines.

5.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

6.  Entitlement to service connection for chronic gastritis, to include as secondary to service-connected migraines.

7.  Entitlement to service connection for bilateral lower extremity neuropathy.

8.  Entitlement to service connection for bilateral upper extremity neuropathy.

9.  Entitlement to a rating in excess of 30 percent for migraine headaches.

10.  Entitlement to a compensable rating for esophageal stricture.

11.  Entitlement to an initial rating in excess of 70 percent for depressive disorder.

12.  Entitlement to an effective date earlier than July 20, 2015 for service connection for depressive disorder.

13.  Entitlement to total disability based on individual unemployability (TDIU).

14.  Entitlement to special monthly compensation based on the need for aid and attendance/housebound status.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from March 1984 to March 1987.

This appeal to the Board of Veterans' Appeals  (Board/BVA) is from September 2009, August 2012 and November 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Veterans Law Judge in a March 2015 hearing.  The hearing addressed the Veteran's claim for an increased rating for his migraines.  A transcript of this hearing is contained in the virtual record.

In May 2015, the Veteran requested an additional hearing for several of the issues currently on appeal.  In a February 2016 statement, the Veteran withdrew his request for an additional hearing.

The issue(s) addressing the Veteran's claims for hiatal hernia, COPD, cough, colds, dizziness, chronic gastritis, neuropathy, depressive disorder, TDIU and entitlement to aid and attendance are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service treatment records do not show hearing loss, his military occupational specialty had a low probability of exposure to hazardous noise, and the Veteran did not cooperate with a VA audio examination such that a determination of hearing loss for VA purposes could be made.

2.  The Veteran's service treatment records do not include complaints of tinnitus and his military occupational specialty had a low probability of exposure to hazardous noise. 

3.  Resolving reasonable doubt in the Veteran's favor, his migraines were very frequent, completely prostrating and prolonged attacks which produced severe economic inadaptability.

4.  The evidence of record shows that the Veteran's esophageal stricture is of a mild severity.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active duty military service.  See 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  Tinnitus was not incurred in active duty military service.  See 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

3.  During the entire period on appeal, the criteria for a disability rating of 50 percent for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159 , 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100.

4.  The criteria for a compensable rating for esophageal stricture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159 , 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7203.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b ; Quartuccio v. Principi, 16 Vet. App. 183 (2002).   There was no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in February 2009, April 2009, September 2010 and January 2011 of the information and evidence needed to substantiate and complete his claims.  Information regarding how VA assigns disability evaluations and effective dates was provided in each of the letters. 

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  He was provided the opportunity to present pertinent evidence and testimony (regarding his migraine headaches claim).  Service treatment records and post-service VA treatment records have been associated with the claims file or Virtual VA/VBMS.  The Board notes that the Veteran has reported he is in receipt of Social Security Administration (SSA) disability benefits.  A letter from SSA shows that he was granted disability benefits for a knee disability and his migraine disability.  Although medical records regarding his migraines may have been relevant to the decision herein, the Board is granting the Veteran the highest schedular rating available for migraine headaches.  The other issues decided herein (hearing loss, tinnitus and esophageal stricture) are not noted to have been relevant to his SSA disability benefits.  Therefore, the Veteran is not disadvantaged by the Board's decision on these four issues.  The Board will direct that the Veteran's SSA records be obtained prior to a decision on his TDIU and A & A claims, as the records may be relevant to decision on those issues.  Otherwise, all identified and available treatment records have been secured.  The Board finds that VA has fulfilled its duty to assist in obtaining such records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided a VA examinations in 2008, 2009, 2010, 2011, 2012 and 2015 to determine the nature, severity, and etiology of the Veteran's disabilities.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his claims file and past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Given that the Veteran was not cooperative with the audiometric testing in 2010, and that he indicated he would not participate in additional testing, the examination report was adequate for evaluation purposes.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].   A veteran's failure to participate in examinations can have adverse effects on the outcome of his claims.  See Turk v. Peake, 21 Vet. App. 565, 570-71 (2008) (noting that the Veteran is accountable for his willful failure to cooperate with the Secretary in developing his claim and such conduct "exposes a veteran to the possibility of an adverse finding of fact that can be overturned only by the Court's determination that the finding was clearly erroneous."); see also Hayes v. Brown, 5 Vet. App. 60, 68   (1993) (noting that VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence); see also Kowalski v. Nicholson, 19 Vet. App. 171, 175 (2005) (noting that "[A] veteran is free to refuse to report for a scheduled VA examination.  However, the consequences of that refusal may result in the adjudication of the matter based on the evidence of record.").

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488   (2010) (per curiam); See also 77 Fed. Reg. 23128  -01 (April 18, 2012).

At the 2015 hearing, the undersigned identified the issue on appeal.  The Veteran provided testimony as to all treatment received for this disability, the effect of his disability on his employment and his daily functioning, and the symptoms he experiences.  The VLJ elicited additional information on the functional impact of the Veteran's headaches, and the Veteran's representative provided additional medical evidence pertinent to the rating criteria.  Therefore, the duties imposed by Bryant were thereby met.

Accordingly, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the absence of proof of a current disability, there is no valid claim of service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).

Organic diseases of the nervous system (to include sensorineural hearing loss and tinnitus) may be service-connected on a presumptive basis if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  The Court recently held that tinnitus was a disease, rather than merely a symptom, and that 38 C.F.R. § 3.309(a) "includes tinnitus ... as an 'organic disease[] of the nervous system.'"  Fountain v. McDonald, No. 13-0540 (U. S. Vet. App. February 9, 2015).  Moreover, the Court indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303(b).  Id.

A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology. 3 8 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type."  See Dorland's Illustrated Medical Dictionary (31st ed. 2007).  As a "subjective" ailment, the existence of tinnitus is generally determined by whether or not the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

With respect to in-service disease, a review of service treatment records, including the examination report at service discharge, does not reveal complaints consistent with, or a diagnosis of, tinnitus or hearing loss.  The Veteran did report several medical complaints on his 1987 separation examination, but these complaints did not include hearing loss or tinnitus.  Indeed, the Veteran "passed" an audiometric test during his 1987 separation evaluation, and marked that he did not have ear, nose or throat trouble, and that he did not have hearing loss on his separation report of medical history.  Service treatment records singularly contained what appears to be a diagnosis of left ear otitis media in May 1984  (written as "OS OM").  No further ear or hearing complaints are contained in his service records.

In August 2010, the Veteran provided a statement requesting service connection for hearing loss and tinnitus.  He stated that he was "exposed to flight line noises while serving as a petroleum supply specialist, refueling Army aircraft."

On September 2, 2010, the Department of Veterans' Affairs, Veterans Benefits Administration  issued Fast Letter 10-35.  The subject was: Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus.  The letter introduced the Duty MOS Noise Exposure Listing, a rating job aid for determinations regarding service connection of hearing loss and/or tinnitus.  The Duty MOS Noise Exposure Listing is a compilation of Department of Defense-verified lists of military occupational specialties (MOSs) and the corresponding probability of hazardous noise exposure. 

The Fast Letter indicated that when a claim for tinnitus or hearing loss is received, the decision maker must review the claim for: Sufficient evidence of a current disability (including lay evidence); and evidence of hearing loss and/or tinnitus in service; or records documenting an event, injury, disease, or symptoms of a disease potentially related to an audiological disability. 

If there is no documented evidence of an in-service illness, injury, or event with which the claimed conditions could be associated, the Duty MOS Noise Exposure Listing will be considered. 

A review of the Duty MOS Noise Exposure Listing shows that the Veteran's MOS as a Petroleum Supply Specialist had a low probability of exposure to hazardous noise, and as such, hazardous noise exposure will not be conceded for the purposes of establishing an in-service event.

The earliest VA treatment record available in the virtual record regarding his ears is from February 2009, where he sought treatment for a sore throat, left ear pain and sinus drainage.  His left ear had a bulging tympanic membrane and soft yellow ear wax.  He also complained of right ear pain, and brown ear wax was noted in his right ear.  He was given a z-pack and told not to smoke, but the Veteran indicated he was going to smoke irregardless.

A June 2010 private audiologist record noted the Veteran reported "bugs in ears."  He denied hearing loss but had some "fluid sounds" in his right ear along with pressure.  The record noted that a January 2010 MRI showed mastoid fluid on the right.  He reported a history of noise exposure in service.  He reported some imbalance and daily migraines.  

Additionally in August 2010, the Veteran sought private audiologist treatment.  The private audiologist noted that the Veteran was seen for audiometric and hearing aid evaluation.  The "audiometrics revealed moderate sensorineural hearing loss."  Hearing aids were recommended and ear impressions were made without incident.  The record noted that the Veteran had a normal voice, and no communication aids.  His right tympanic membrane had serous fluid.  "Head shake" was negative.  The evaluator noted that the "bugs in ears sensation" was likely related to "neuro issues."  The records did not include puretone results or speech discrimination scores, if such tests were performed.

In November 2010, the Veteran was afforded a VA audio examination.  The Veteran reported being diagnosed with hearing loss and tinnitus, and that his conditions had existed since 1985.  He stated he worked on the flight line and wore hearing protection consistently.  He wore hearing protection when firing weapons in service, as well.  After service, he worked in construction for 18 years, also wearing hearing protection.  He participated in hunting or recreational shooting, and used power tools, all with hearing protection.  He reported bilateral tinnitus and hyperacusis in the left ear.  He stated he had head trauma in service, but that it was not documented.  

The examiner noted that the Veteran "only responded to some pure tones and then refused the remainder of the test."  He refused to take the word recognition and speech reception test.  He stated that the earphones and probe were too tight.  The test reliability was considered to be poor and thresholds that were obtained were "believed to be most comfortable levels and not thresholds."  Otoacoustic emissions testing yielded no response which supports some level of hearing loss but the degree cannot be measured.  "This [Veteran] was irritable and not cooperative for today's testing.  Re-test is advised, however, the [Veteran] is not welcome to return to this office for any audiological services."  She noted that the Veteran's February 1984 puretone audiogram showed normal hearing for VA purposes, and there was no complaint of tinnitus.  The February 1987 puretone audiogram showed normal hearing for VA purposes and there was no complaint of tinnitus or other ear problems.  "The etiology of the tinnitus reliability is poor."  The examiner noted that since the Veteran's hearing was normal at the time of separation from service, that any hearing loss he may have is less likely than not due to military noise exposure.  Additionally the Veteran did not reported tinnitus, hyperacusis or hearing loss at the time of separation from service.  "Noise exposure is not known to cause latent onset hearing loss, tinnitus or hyperacusis."  An addendum noted that the audiologist spoke to the Veteran to discuss the testing.  He stated that the pressure test was too much for him and triggered his migraines.  He reported that he wears a hearing aid in his right ear, and he has been to several VA audiologists.  He stated he did not want to be retested.

In April 2011, the Veteran was noted to have some hearing loss but his audiogram was "inconsistent."  The treatment provider noted the Veteran and his wife were "very demanding" and would not listen regarding problems such as smoking.  There were no puretone or speech recognition score results.  

Given the Veteran's insistence that the 2010 attempted evaluation resulted in migraines, it seems unlikely that the Veteran has participated in puretone testing. 

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)  Here, the Board finds that the Veteran's statements that he developed tinnitus and hearing loss in service, and that these conditions have continued since service, are not credible.  The Board notes that the Veteran did not complain of tinnitus or hearing loss symptoms in service despite reciting several other ailments that developed in service.  Additionally, the Veteran's in-service records did not show hearing loss.  In February 2009 and June 2010, the Veteran sought treatment for ear concerns but did not report tinnitus symptoms or hearing loss, and was not diagnosed with tinnitus or hearing loss at that time.

As noted above, tinnitus and hearing loss are chronic diseases, such that continuity of symptomatology is available as a method of establishing service connection; however, here the Veteran's service treatment records do not "note" hearing loss or tinnitus during service.  Additionally, the Veteran's MOS had a low probability of exposure to hazardous noise and the Veteran has reported that he wore hearing protection while firing weapons and working near aircraft in service.  As such, exposure to hazardous noise in service is not conceded, and therefore there is no evidence of an in-service injury.  Lastly, the VA examiner provided negative nexus opinions for the Veteran's hearing loss and tinnitus.

Regarding the Veteran's hearing loss claim, for VA purposes, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  As the Veteran failed to participate in the VA audio examination, the record does not contain the requisite information for the Board to determine if the Veteran meets the criteria for impaired hearing under VA regulations.  As such, currently the record does not show that the Veteran has bilateral hearing loss, and therefore a current disability is not established.  The Board will not remand for an additional VA audio examination as the Veteran stated after the 2010 examination that he would not participate in a re-test.  As noted above "[A] veteran is free to refuse to report for a scheduled VA examination. However, the consequences of that refusal may result in the adjudication of the matter based on the evidence of record."   Kowalski v. Nicholson, 19 Vet. App. 171, 175 (2005).

Given the above, the Board finds that the weight of the evidence is against finding a link between current tinnitus and service.   The Veteran's failure to participate in a VA examination resulted in insufficient evidence to establish that the Veteran has a hearing loss disability for VA purposes.  As such reasonable doubt does not arise and the claims are denied.  38 U.S.C.A. § 5107(b).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As a result, a complete medical history of the Veteran is required for a ratings evaluation. This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.   

Esophageal Stricture

The severity of a digestive system disability is ascertained, for VA rating purposes, by application of the criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.114.  Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, will not be combined with each other.  Instead, a single evaluation will be assigned under the DC which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Id.  As explained further in 38 C.F.R. § 4.113, certain coexisting abdominal diseases do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding.  See also 38 C.F.R. § 4.14.  Although the Veteran is currently singularly service connected for esophageal stricture, he has additional digestive system disability claims pending, so the single evaluation for the predominant disability picture may be relevant for future ratings.

Stricture of the esophagus is rated under DC 7203; when moderate, a 30 percent rating is assigned.  For severe impairment, permitting liquids only, a 50 percent rating is assigned.  When the stricture permits passage of liquids only, with marked impairment of general health, an 80 percent rating is assigned.  38 C.F.R. § 4.114, DC 7203.

In July 2008, the Veteran complained of needing "multiple swallows to get his food down," and some choking.  He was able to swallow apple juice during the visit without issue.  He took several swallows to clear large boluses of applesauce past the pharyngo-esophageal area of the bolus.  He was scheduled for a barium swallow test.

In December 2008, the Veteran was seen for "difficulty swallowing liquids and solids" and increased belching, chest burning, acid reflux, and regurgitation.  He reported one "attack" after eating a greasy country ham biscuit.  He was noted to have triggers of occasional spicy foods, smoking and greasy food.  A VA upper endoscopy showed mild peptic esophageal stricture, which was dilated, and mild antral gastritis.  

In August 2009, the Veteran was afforded a VA examination.  Regarding his claim for a stomach condition, the Veteran reported that it was a result of him taking over-the-counter medications for his migraines, and that he was "now unable to take any anti-inflammatories."  He reported "constant flare-ups" with nausea, diarrhea, gas and the occasional discharge of blood in his stool.  In the past two years, he had gained 30 lbs.  He "indicates that no watching his diet and having to take lots of medications for migraines precipitates [stomach pain], but Rolaids sometimes alleviates it."  He reported nausea and vomiting twice a week.  He reported his was hospitalized for his stomach condition, and had upper GI studies.  The VA examiner cited treatment records and provided a physical examination.  The examiner diagnosed mild esophageal stricture based on a December 2008 endoscopy.  The examiner found that the veteran's esophageal stricture was due to his use of non-steroidal anti-inflammatory drugs for migraines, as NSAIDs have a known side effect of irritation of the lining of the esophagus and stomach which could cause mild esophageal stricture.  An addendum noted that the December 2008 endoscopy diagnosed esophageal stricture, mild antral gastritis and internal hemorrhoids.  The VA examiner noted that antral gastritis was as likely as not related to his use of NSAIDS, but that the colonic findings were not.

In March 2010, the Veteran had an upper endoscopy that showed mild chronic gastritis.  The study was otherwise normal and did not show esophageal stricture.  He reported that his medications did not help with his stomach.  He was assessed with a personality disorder and mild gastritis.  

In May 2010, the Veteran sought private treatment for burning, choking and vomiting.  He reported that he had nocturnal regurgitation and choking, frequent burping during the day with tongue and mouth burning.  He stated his symptoms started in 2004, "perhaps after taking Vioxx."  He was assessed with epigastric pain and gastroesophageal reflux (GERD).  The private physician noted that he "believed his symptoms are largely functional but obviously further work up is indicated.  I also believe that the side effects of his narcotics are more than he realizes."  The Veteran reported he had diarrhea on hydrocodone but that his symptoms improved on oxycodone.  He was scheduled for an EGD.   A June 2010 record noted that the Veteran underwent an upper endoscopy which revealed a normal esophagus, a medium sized hiatal hernia and a normal duodenum.  The impression was of a medium hiatal hernia, and otherwise normal EGD.  The examiner again noted the Veteran's symptoms were likely "'functional' in etiology."  He was informed of necessary lifestyle modifications to improve GERD symptoms.

In July 2010, the Veteran underwent a VA upper GI barium study which showed the esophagus demonstrated mild distal dysmotility, and a moderate hiatal hernia was noted.  GERD was noted.

In March 2011, the Veteran was afforded another VA examination.  He was noted to have gained 50 lbs. in the past six years.  He reported dysphagia, heartburn, epigastric pain, scapular pain, black-tarry stools, reflux and regurgitation, nausea and vomiting.  He reported flare-ups constantly, daily.  He was on Omeprazole 20 mg twice a day and Magic Mouth Wash three times a day.  He reported he had never been hospitalized nor had surgery for his hiatal hernia.  Regarding his esophageal stricture, the Veteran reported he was "diagnosed with GERD in 2005."  He noted that he developed it as a result of taking so much Aspirin or Tylenol and also due to dysentery (in service in Korea).  He reported difficulty with swallowing solids and liquids for the past six years.  He reported he was hospitalized for "stretching" in 2009.  He reported his esophageal stricture impaired his ability to sleep, eat, drink or travel far.  No malaise was present and his nutritional status was normal.  He had a linear scar on the right lower quadrant of the abdomen measuring 7 cm by 0.5 cm.  The scar was not painful and there was no skin breakdown, inflammation, edema or keloid formation.  The scar did not limit motion and was superficial.  An upper GI from June 2010 showed a "medium hiatal hernia."  The examiner diagnosed hiatal hernia secondary to mild esophageal stricture, also noted to be "hiatal hernia with normal esophagus" based on an EGD with a medium hiatal hernia with normal esophagus.  The examiner noted that the Veteran's mild esophageal stricture was in remission.  The examiner noted that his hiatal hernia and esophageal stricture did not affect his daily activities or usual occupation.  

In an August 2012 statement, the Veteran argued that he deserves a 30 percent rating for esophageal stricture because his doctor has stated that he had a moderate stricture, and he stated he takes medication and has to watch what he eats.  

In March 2015, the Veteran was afforded a second VA examination.  The examiner noted that the Veteran had diagnoses of GERD, hiatal hernia and esophageal stricture all from 2008.  The Veteran reported that he was diagnosed with esophageal stricture and Barrett's esophagitis in 2008, by the VA.  He stated that his current symptoms were dysphagia/regurgitation and GERD.  The examiner noted the Veteran did not take continuous medication for his diagnosed conditions.  He reported persistent recurrent epigastric distress, dysphagia, reflux and regurgitation four or more times per year, lasting less than one day.  He did not have symptoms of anemia, weight loss, nausea, hematemesis or melena.  He reported mild vomiting once a year lasting less than a day.  He was noted to have mild esophageal stricture, related as "periodically food gets stuck."  The examiner noted that the Veteran's esophageal condition did not impact his ability to work.  

Reviews of the medical records contained in the virtual record do not show ongoing complaints of or treatment for esophageal stricture after 2010.

Initially, the Board finds the Veteran's complaints of periodic difficulty swallowing to be credible, and he is competent to report this symptom.  The Board, however, finds that entitlement to an increased rating is not warranted.  The evidence of record has included medical diagnoses of "mild esophageal stricture" and findings that the Veteran's esophageal stricture is in remission.  The Veteran has gained weight during the pendency of his appeal, and has reported himself that he is able to eat spicy and greasy food.  The record indicates that in 2008 the Veteran had some difficulty swallowing large boluses of applesauce, but he was able to swallow liquids easily.  Subsequent statements noted that on occasion he had difficulty swallowing.  Given the medical evidence of record, which reports mild stricture or stricture in remission, the medical testing which showed the Veteran swallowed liquids easily, and the Veteran's statement that he had difficulty swallowing on occasion, the Board finds that the Veteran's esophageal stricture is not "moderate" and therefore a compensable rating is not warranted.  The Board notes that many of the symptoms the Veteran complained about during his VA examinations (regurgitation, burning, diarrhea, etc.) are not symptoms associated with his stricture but with one of his other epigastric disorders (GERD, hiatal hernia, gastritis).  Accordingly, a compensable evaluation under Diagnostic Code 7203 for stricture of the esophagus is not warranted.  38 C.F.R. § 4.114, Diagnostic Code 7203

Headaches

The Veteran's headaches are currently rated as 30 percent disabling.  The Veteran contends that his headaches are daily and debilitating and he requested a 100 percent evaluation.

Under Diagnostic Code 8100, a 30 percent evaluation is warranted for characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent evaluation is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.  A 50 percent evaluation is the maximum available schedular evaluation for headaches.

Neither the rating criteria nor the Court has defined the term "prostrating". According to Webster's New World Dictionary of American English, Third College Edition 1080 (1986), "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

"Inadaptability" is not defined in Diagnostic Code 8100, nor can a definition be found elsewhere in Title 38 of the Code of Federal Regulations.  See Pierce v. Principi, 18 Vet. App. 440, 446   (2004). Further, it has been held that nothing in Diagnostic Code 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440, 446   (2004).

During VA treatment in January 2008,  the Veteran reported knee and back injuries while working.  He stated he could not "do anything without increasing his pain.  He spends 70 percent of his time in bed but is getting worse anyway despite the inactivity."

In July 2008 the Veteran was afforded a VA migraine examination.  He reported experiencing headaches on average of five times per day and lasting for four hours.  His symptoms were throbbing pain, double and blurred vision, sensitivity to light, noise and strong odors, and becoming angry.  He reported he was unable to drive or work due to his headaches.  There were no objective findings on examination.  

In December 2008, the Veteran filed a claim for an increased rating for his migraine headaches, stating that his migraines have increased in both severity and occurrence since his last examination.  He stated he was now "suffering attacks on a daily basis."

The Veteran was afforded another VA examination in March 2009.  He described his migraines as dullness over the eyes, forehead, throbbing pain on the top of the head, double blurred vision, sensitivity to light, noises, and strong odors.  He reported he would become angry from the pain.  He reported headaches on the average of "five times per day, and lasting for one day. "  The symptoms were blinding headaches with sensitivity to light and noise and frequent nausea; the symptoms were constant.  He reported functional impairment was that he could no longer go to church, fish, hunt, or work.  He stated he could not "think straight" or focus for long periods of time, two hours at a maximum.  His neurological examination was normal.  The examiner noted that the Veteran's diagnosis of migraine headaches remained, and that he had subjective factors of a persistent headache, and objective factors of "typical symptoms of migraine headache."  The examiner found that the migraines moderately affected the Veteran's daily activity and occupation.  

In September 2009, during VA treatment, the Veteran reported 20 years of chronic daily headaches which never go away.  At his last appointment, he was told to decrease the large amounts of Excedrin Migraine, Tylenol and other over the counter medications which he had been taking for years; he was unable to do this.  He reported the Zomig helped the headaches, but he could not be more specific.  The neurologist noted that "given the number of years that the [Veteran] has had chronic daily headaches with overuse of analgesics and his difficulties changing his food habits, I do not believe that there is much that we can do to change the frequency of his headaches."

A February 2010 letter from a VA vocational rehabilitation counselor included that it was not "reasonable feasible [for the Veteran] to participate in training to achieve a vocational goal...based on his service-connected disabilities/non-service connected disabilities and the limitations resulting from them."  The Veteran was noted to have service-connected migraines, and non-service connected orthopedic issues (knees and back) and stomach conditions (not listed).  He was noted to be receiving  SSA disability benefits

In December 2014, private physician, Dr. T.A.C., provided a letter that the Veteran was followed in his clinic since 2012 for chronic daily migraines.  He had a constant unremitting headache associated with nausea, sensitivity to lights, and sensitivity to sounds.  "His pain significantly interferes with his ability to do his activities of daily living, and he reports spending more than 70 percent of his time in bed due to his headaches."  Dr. T.A.C. found that "his headaches prevent him from working.  The frequency and severity of his headaches prevent him from working a scheduled 40-hour week due to his inability to predict when his headache will be severe and incapacitating."

In March 2015, the Veteran participated in a Board hearing regarding his migraine ratings claim.  The Veteran testified that he was not working due to headaches, and stated that he has "not been working for a while" and he is receiving Social Security disability benefits.  The Veteran indicated that his headaches have been debilitating since 2005.   He has to "live in a bedroom...shut off from light."  He stated sunlight, noise, smells, "you name it" set off his headaches.  The Veteran indicated that he was told that changing his diet to more natural foods, and to not use unnatural sugars (to not drink diet soda) would help his migraines.  The Veteran stated that changing his diet would be expensive.  He stated that drinks and foods with "unnatural sugars" could set off his migraines.  He stated that "very few times anymore do I not have a headache which most people would consider a migraine."  The Veteran's friend testified that in the past eight years, the Veteran's migraines required that his friend help him more and more.  His friend stated that he had witnessed scents, sounds, and light negatively impact the Veteran.  He stated that visually, he could tell when the Veteran was having a headache.  The Veteran's friend testified that he visits the Veteran two to three times a week to make sure he is all right.  The Veteran stated that he last worked as a concrete construction superintendent; he held that job for "about 20 years."  At the time the Veteran had to stop working, his knees "went out on him" and he had to stop working due to his knees, as his headaches weren't as bad at that point in time.  He was working anywhere from 20 to 40 hours per week before he finally felt he needed to quit.  His friend indicated that he drives the Veteran if he needs to travel a longer distance because if he "gets a bad headache, he cannot continue driving."  The Veteran wore sunglasses during the hearing due to the brightness of the lights in the room.  He indicated if the room was dim, then he could take off his glasses.  

The Board finds that the lay and medical evidence listed above show that the Veteran's migraines are very frequent, completely prostrating and prolonged attacks that are productive of severe economic inadaptability, warranting a 50 percent rating.  The Veteran's virtual record is replete with his complaints to VA and private care providers about his ongoing migraines.  He has been prescribed a number of medications, with little (if any) improvement.  The Veteran and his friend have testified regarding the Veteran's limitations due to light, sound and smell sensitivity and his inability to drive for long distances due to the potential onset of a migraine.  His 2014 private neurologist provided a letter that his headaches are incapacitating and prevent him from maintaining a scheduled 40-hour work week.  As such, the Board is granting the highest available schedular rating for migraine headaches, which is 50 percent.

Extraschedular

The Board has also considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher, 4 Vet. App. at 60.  

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and regarding the Veteran's stricture, provide for additional or more severe symptoms than currently shown by the evidence.  The Veteran has not reported any significant occupational impact caused by his stricture, and the 50 percent rating for his migraines includes economic consideration.  With this decision, the Veteran has been provided with the highest rating available for his migraine headaches.  However, the rating criteria for the 50 percent rating accurately describes the Veteran's symptoms of completely prostrating and prolonged headaches.  The record does not show that the Veteran has required any hospitalization during the period currently on appeal, nor is there evidence in the medical records of an exceptional or unusual clinical picture.  The Veteran's disability picture is sufficiently contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun, 22 Vet. App. at 115.  Consequently, referral for extraschedular consideration is not warranted.

In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claims for service connection for hearing loss and tinnitus and against a compensable rating for esophageal stricture, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to a compensable rating for esophageal stricture is denied.

Entitlement to a rating of 50 percent for migraine headaches is granted.


REMAND

Manlicon issues

In a November 2015 rating decision, the RO granted service connection for depressive disorder, and assigned a 70 percent rating, effective July 20, 2015.  The RO additionally denied service connection for bilateral upper extremity neuropathy, bilateral lower extremity neuropathy, and chronic gastritis.  

In January 2016, the Veteran provided a notice of disagreement with the denial of his service connection claims, and with the effective date and initial rating provided for his depressive disorder.  A statement of the case has not been issued by the RO, and the claim must be remanded.  See Manlicon v. West, 12 Vet. App. 238 (1999). After the RO has issued the statement of the case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Hiatal Hernia

The Veteran is claiming entitlement to service connection for hiatal hernia.  The Veteran is currently service connected for esophageal stricture.  Notably, an August 2009 VA examination included the opinions that the Veteran's esophageal stricture and gastritis were a result of his use of non-steroidal anti-inflammatory (NSAID) drugs for the treatment of his migraines.  Essentially, the Veteran argues that he has a hiatal hernia as a result of his NSAID use, as well.  The August 2009 VA examination did not include a diagnosis of hiatal hernia and therefore did not include a nexus opinion regarding the Veteran's now diagnosed hiatal hernia.

A July 2010 upper GI barium swallow study revealed a moderate hiatal hernia.  

The March 2015 VA examination noted prior diagnoses of GERD, hiatal hernia and esophageal stricture in 2008.  In a May 2015 addendum, the examiner opined that it was less likely than not that the Veteran's hiatal hernia was due to his service-connected disabilities, "based on a lack of medical evidence to support a causal relation between the chronic ingestion of NSAIDs and hiatal hernia with associated GERD."  The addendum opinion did not include an opinion based on direct service connection.  On remand, the virtual record should be reviewed and an additional service connection nexus opinions should be provided.

COPD

In October 2010, Veteran provided an internet print out that noted that tobacco use is the "key risk factor in the development and progression of COPD-almost 70 percent of people who have COPD currently smoke or smoked at one point."  Notably, the Veteran has smoked up to two pack of cigarettes a day since he was 18 years old.

The Veteran was afforded a VA respiratory examination in April 2012.  The Veteran was noted to have a diagnosis of COPD, which he stated began in 1985 with shortness of breath, coughing and not being able to run in the military.  He reported a number of chest colds during his service.  He was diagnosed with COPD in March 2010, with symptoms of shortness of breath, chest tightness, nighttime chest congestion and he was easily fatigued.  The examiner opined that the Veteran's COPD was less likely than not incurred in or caused by his service because there was no medical evidence showing a causal relationship between exposure to jet fuel and COPD.  The pulmonary function test results noted the Veteran provided "poor effort."  A February 2012 chest x-ray was normal.  

The Veteran was afforded a second examination in March 2015.  The Veteran reported his COPD symptoms began in 2008.  He was also noted to have asthma.  A chest x-ray taken in conjunction with the VA examination was interpreted as normal.  No nexus opinion was provided during the original examination.  A May 2015 addendum included a negative nexus opinion.  The examiner noted that there was a lack of medical evidence to support a causal relation between exposure to jet fuel and COPD.  "Particularly since his COPD was diagnosed in 2010 in association with prolonged tobacco use."  

In May 2013, the Veteran provided a print out of a warning for the hazards of a kind of jet fuel.  The paperwork noted that it may cause genetic defects, cancer, drowsiness or dizziness, damage to organs (liver, kidneys, blood, central nervous system, skin) through prolonged or repeated exposure, and may be fatal if swallowed or entered airways.  It was noted that excessive exposure via inhalation could cause irritations to the nose, throat, lungs and respiratory tract.  Additionally, central nervous system effects may include headache, dizziness, loss of balance and coordination, unconsciousness, coma, respiratory failure and death.  The paperwork included that oxides of nitrogen, which could be produced during the partial or complete combustion of JP-8, if chronic may be associated with COPD; however the "studies presented as supporting this hypothesis were from populations with simultaneous inhalation exposure to complex mixtures which included NO2."   

The print out regarding the hazards of exposure to jet fuel were not available to the 2012 examiner, and were not addressed by the 2015 examiner.  On remand, a VA physician should review the Veteran's virtual record, including the document regarding the hazards of jet fuel, and provide an additional nexus opinion.

Chronic cough, colds and dizziness

The Veteran's service treatment records show that he was treated for symptoms of a cold and symptoms of dizziness/blurred vision in service.  Post-service records include diagnosis of allergic rhinitis, asthma, COPD and migraine and additional complaints of dizziness/blurred vision.  The Veteran has not yet been afforded a VA examination which addresses whether these symptoms are the result of a condition which began in or is otherwise related to service, or whether these are symptoms of one of the conditions already on appeal (COPD) or service-connected (migraine).  On remand, the Veteran should be afforded a nexus examination.

TDIU and A&A

The Veteran's claims for TDIU and entitlement to special monthly compensation for aid and attendance/housebound status are inextricably intertwined with the other issues on remand.

The Veteran should be provided with a VA Form 21-8940 to provide details on his employment and educational history.

Additionally, the record shows that the Veteran has been in receipt of SSA disability benefits for his knees and migraines for a number of years.  These records are not contained in the record and should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain SSA disability benefits records for the Veteran, including any medical evidence used to determine his disability status.

2.  Provide the Veteran with VA Form 21-8940 and request he provide details regarding his employment history.  An appropriate period of time should be allowed for response.

3.  Have an appropriate VA physician review the Veteran's virtual record regarding his claim for service connection for hiatal hernia.  After a review of the record, the evaluator should provide the following opinions:

a) Is it at least as likely as not (50/50 probability or greater) that the Veteran's hiatal hernia is a result of his military service? To include as a result of his exposure to jet fuel as a Petroleum Supply Specialist.

b) Is it at least as likely as not (50/50 probability or greater) that the Veteran's hiatal hernia is due to or was aggravated by the Veteran's use of NSAIDs for treatment of his migraines?  If the evaluator determines that NSAID use aggravated the Veteran's hiatal hernia, then the evaluator should provide a description of the Veteran's baseline hiatal hernia symptoms.

The evaluator should provide a complete rationale/explanation for each opinion.

4.  Have an appropriate VA physician review the Veteran's virtual record regarding his claim for service connection for COPD.  After a review of the record, the evaluator should provide the following opinion:

Is it at least as likely as not (50/50 probability or greater) that the Veteran's COPD is a result of his military service? To include as a result of his exposure to jet fuel as a Petroleum Supply Specialist.

The evaluator must review the printed out information about the hazards of jet fuel provided by the Veteran in May 2013.

The evaluator should provide a complete rationale/explanation for any opinion provided.

5.  Schedule the Veteran for a VA examination to determine if he has one or more conditions which result in the symptoms of chronic cough, colds and dizziness.  The examiner should note any diagnosis that may be associated with the claimed symptoms.  For each diagnosis that is not currently on appeal or already service-connected, the examiner should provide the following opinion:

Is it at least as likely as not (50/50 probability or greater) that the Veteran's diagnosis, with symptoms of chronic cough, colds and dizziness, is a result of his military service?

The evaluator should provide a complete rationale/explanation for each opinion.

6.  Issue a statement of the case (SOC) regarding the Veteran's claims of entitlement to an earlier effective date for the 70 percent rating for depressive disorder, an increased rating for depressive disorder, and service connection for bilateral upper and lower extremity neuropathy and chronic gastritis.  The Veteran should be informed that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.

7.  Then, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, provide him and his representative with a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


